 1   WO
 2
 3
 4
 5
 6
 7
 8                      IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                         No. CR-19-03394-001-TUC-RM (LAB)
12                  Plaintiff,                         ORDER
13   v.
14   Ana Yubenisse Madrigal-Nunez,
15                  Defendant.
16
17           Following a bench trial on February 27, 2020, the Court took this matter under
18   advisement. (Doc. 36.) The Court has reviewed the record and the parties’ exhibits,

19   including the material witness deposition video. (See Doc 38.) Accordingly, the Court finds

20   that:
21           (1) The Government has proved all the elements beyond a reasonable doubt of
22              Conspiracy to Transport Illegal Alien(s) for Profit, in violation of 8 U.S.C. §§

23              1324(a)(1)(A)(v)(I), 1324(a)(1)(A)(ii), and 1324(a)(1)(B)(i), as charged in

24              Count One.

25           (2) The Government has proved all the elements beyond a reasonable doubt of

26              Transportation of Illegal Alien Jarvey Orozco-Gomez, in violation of 8 U.S.C.
27              §§ 1324(a)(1)(A)(ii) and 1324(a)(1)(B)(i) and 18 U.S.C. § 2, as charged in
28              Count Two.
 1          (3) The Government has not proved all the elements beyond a reasonable doubt
 2             of Transportation of Illegal Alien V. A. G.-G., in violation of 8 U.S.C. §§
 3             1324(a)(1)(A)(ii) and 1324(a)(1)(B)(i) and 18 U.S.C. § 2, as charged in Count
 4             Three.
 5          Accordingly,
 6          IT IS THE JUDGMENT OF THE COURT that Defendant Ana Yubenisse
 7   Magrigal-Nunez is: (1) Guilty of Count One; (2) Guilty of Count Two; and (3) Not Guilty
 8   of Count Three.
 9   ....
10   ....
11   ....
12   ....
13   ....
14   ....
15   ....
16   ....
17   ....
18   ....
19   ....
20   ....
21   ....
22   ....
23   ....
24   ....
25   ....
26   ....
27   ....
28   ....


                                              -2-
 1   IT IS ORDERED:
 2   (1) Sentencing is set for May 26, 2020 at 1:30 p.m., before the Honorable
 3      Rosemary Márquez, in Courtroom 5A of the United States District Court for the
 4      District of Arizona, Evo A. DeConcini U.S. Courthouse, 405 W. Congress St.,
 5      Tucson, AZ 85701.
 6   (2) Probation is directed to prepare a Presentence Report.
 7   (3) Any objection(s) to the Presentence Report shall be filed no later than 14 days
 8      after receiving the Presentence Report, pursuant to Federal Rule of Criminal
 9      Procedure 32(f)(1).
10   (4) Any response to the objection(s) to the Presentence Report shall be filed no later
11      than seven (7) days after receiving the objection(s).
12   (5) All sentencing memoranda shall be filed no later than five (5) business days prior
13      to sentencing.
14   (6) Any party seeking to continue a sentencing date shall file a Motion to Continue
15      no later than two (2) business days prior to the date of sentencing; additionally,
16      counsel shall telephonically notify chambers when filing a Motion to Continue
17      when the sentencing is set within two (2) business days.
18   Dated this 13th day of March, 2020.
19
20
21
22
23
24
25
26
27
28


                                          -3-
